Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 1 of 7




      EXHIBIT “3”
         Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 2 of 7


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 87781778
                                                                       Filing Date: 02/02/2018


                                                      The table below presents the data as entered.

                                           Input Field                                                                   Entered
             SERIAL NUMBER                                                              87781778
             MARK INFORMATION
             *MARK                                                                      KINGDOM STUDIOS, LLC
             STANDARD CHARACTERS                                                        YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            KINGDOM STUDIOS, LLC
                                                                                        The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Kingdom Studios, LLC
             *STREET                                                                    1916 Stanley Gault Pkwy
             *CITY                                                                      Louisville
             *STATE
             (Required for U.S. applicants)
                                                                                        Kentucky

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain international addresses)
                                                                                        40223

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Kentucky
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        009

             *IDENTIFICATION
                                                                                        Pre-recorded dvds and cds featuring Christian-themed
                                                                                        productions; downloadable music and video recordings.
             FILING BASIS                                                               SECTION 1(b)
             INTERNATIONAL CLASS                                                        036
                                                                                        Financial investment in the production of movies and
             *IDENTIFICATION
                                                                                        television services by others.
             FILING BASIS                                                               SECTION 1(b)
             INTERNATIONAL CLASS                                                        041
                                                                                        Video and audio production services; multi-media
Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 3 of 7

                                          entertainment services in the nature of recording, production
                                          and post-production services in the field of films, movies,
 *IDENTIFICATION
                                          television series, and music; book publishing; entertainment
                                          services, namely, the provision of movies and video material
                                          via the Internet and cable television; film distribution.
 FILING BASIS                             SECTION 1(b)
 ADDITIONAL STATEMENTS SECTION
                                          No claim is made to the exclusive right to use STUDIOS, LLC
 DISCLAIMER
                                          apart from the mark as shown.
 ATTORNEY INFORMATION
 NAME                                     Nicole M. Meyer
 ATTORNEY DOCKET NUMBER                   75584-5
 FIRM NAME                                Dickinson Wright PLLC
 STREET                                   1825 Eye Street, N.W., Suite 900
 CITY                                     Washington
 STATE                                    District of Columbia
 COUNTRY                                  United States
 ZIP/POSTAL CODE                          20006
 PHONE                                    202-257-0573
 FAX                                      (844) 670-6009
 EMAIL ADDRESS                            dwtrademarks@dickinsonwright.com
 AUTHORIZED TO COMMUNICATE VIA EMAIL      Yes
 OTHER APPOINTED ATTORNEY                 Jenny Slocum and Fred Hathaway
 CORRESPONDENCE INFORMATION
 NAME                                     Nicole M. Meyer
 FIRM NAME                                Dickinson Wright PLLC
 STREET                                   1825 Eye Street, N.W., Suite 900
 CITY                                     Washington
 STATE                                    District of Columbia
 COUNTRY                                  United States
 ZIP/POSTAL CODE                          20006
 PHONE                                    202-257-0573
 FAX                                      (844) 670-6009

 *EMAIL ADDRESS
                                          dwtrademarks@dickinsonwright.com;
                                          mdicarlo@dickinsonwright.com
 *AUTHORIZED TO COMMUNICATE VIA EMAIL     Yes
 FEE INFORMATION
 APPLICATION FILING OPTION                TEAS RF
 NUMBER OF CLASSES                        3
 APPLICATION FOR REGISTRATION PER CLASS   275
Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 4 of 7

 *TOTAL FEE DUE                          825
 *TOTAL FEE PAID                         825
 SIGNATURE INFORMATION
 SIGNATURE                               /Anthony J. Young/
 SIGNATORY'S NAME                        Anthony J. Young
 SIGNATORY'S POSITION                    Principal
 SIGNATORY'S PHONE NUMBER                5027678136
 DATE SIGNED                             02/02/2018
         Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 5 of 7

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 87781778
                                                                       Filing Date: 02/02/2018
To the Commissioner for Trademarks:

MARK: KINGDOM STUDIOS, LLC (Standard Characters, see mark)
The literal element of the mark consists of KINGDOM STUDIOS, LLC.
The mark consists of standard characters, without claim to any particular font style, size, or color.

The applicant, Kingdom Studios, LLC, a limited liability company legally organized under the laws of Kentucky, having an address of
   1916 Stanley Gault Pkwy
   Louisville, Kentucky 40223
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 009: Pre-recorded dvds and cds featuring Christian-themed productions; downloadable music and video recordings.
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.

    International Class 036: Financial investment in the production of movies and television services by others.
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.

    International Class 041: Video and audio production services; multi-media entertainment services in the nature of recording, production and
post-production services in the field of films, movies, television series, and music; book publishing; entertainment services, namely, the provision
of movies and video material via the Internet and cable television; film distribution.
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.


Disclaimer
No claim is made to the exclusive right to use STUDIOS, LLC apart from the mark as shown.

The applicant's current Attorney Information:
   Nicole M. Meyer and Jenny Slocum and Fred Hathaway of Dickinson Wright PLLC                                1825 Eye Street, N.W., Suite 900
   Washington, District of Columbia 20006
   United States
   202-257-0573(phone)
   (844) 670-6009(fax)
   dwtrademarks@dickinsonwright.com (authorized)
The attorney docket/reference number is 75584-5.

The applicant's current Correspondence Information:
   Nicole M. Meyer
   Dickinson Wright PLLC
   1825 Eye Street, N.W., Suite 900
   Washington, District of Columbia 20006
   202-257-0573(phone)
   (844) 670-6009(fax)
   dwtrademarks@dickinsonwright.com;mdicarlo@dickinsonwright.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
     Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 6 of 7

attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $825 has been submitted with the application, representing payment for 3 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Anthony J. Young/ Date: 02/02/2018
Signatory's Name: Anthony J. Young
Signatory's Position: Principal
Payment Sale Number: 87781778
Payment Accounting Date: 02/02/2018

Serial Number: 87781778
Internet Transmission Date: Fri Feb 02 13:07:02 EST 2018
TEAS Stamp: USPTO/BAS-XX.XXX.XXX.XXX-201802021307024
34845-87781778-5102a89c8c7f089884c8ca28b
d1b7fa65a6b8e051abb42d6b8327296333cf7591
-DA-9836-20180202104859035198
Case 0:19-cv-61724-XXXX Document 1-3 Entered on FLSD Docket 07/12/2019 Page 7 of 7
